DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim listing filed on 8/17/21 has been entered; no amendments are indicated. Claims 1, 38-43, 45, 46, 49 and 51-60 are pending.

Election/Restrictions
Applicants' election with traverse of Group I, claims 1, 38-43, 45, 46, 49 and 55, in the reply filed on 8/17/21 is acknowledged. 
The traversal is on the ground(s) that Groups I-III have "per se unity" because they are directed to product, materials for manufacturing the product and use of the product.  
This is not found persuasive because, as set forth in restriction requirement mailed on 2/17/21, Groups I-III lack unity because the technical feature linking the groups does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art. Specifically, claim 1 encompasses the antibody pembrolizumab, which was known in the prior art; see the rejection under 35 U.S.C. 102(a)(1) over claim 1 set forth below.
Claims 51-54 and 56-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (a) antibody 18201 as the species of antibody; (b) melanoma as the species of cancer; and (c) a chemotherapeutic as the species of agent, in the reply filed on 8/17/21 are also acknowledged. Applicants indicate that each elected species reads on each of the claims in the elected group. 
Claims 1, 38-43, 45, 46, 49 and 55 are under consideration, as they read upon the elected species.


Claim Objections
Claim 46 is objected to because of the following informalities:
In claim 46, part (e), the acronym "SEB" should be accompanied by the full terminology; e.g., "SEB (Staphylococcal Entertoxin B)"; see ¶ 207 of the specification.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation “said antibody” in lines 2. The antecedent basis of this recitation is unclear, because parent claim 1 recites two different antibodies. It is unclear whether claim 39 is limiting the antibody that competes or bind to the same epitope as a reference antibody, or whether claim 39 is limiting the sequences of the reference antibodies (e.g., 18040, 18049, etc).

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 39, 41-43, 45, 46, 49 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to anti-PD-1 antibodies and compositions comprising such. The specification teaches that PD-1, or programmed cell death protein 1, is a cell surface receptor that can be targeted treatment of cancer, by binding it with antibodies that block its interaction with its ligand PD-L1 (page 1). Claim 1, from which the other claims depend, encompasses an anti-PD-1 antibody or an antigen-binding portion thereof, wherein the antibody competes for binding to human PD-1 with, or binds to the same epitope of human PD-1 as an antibody selected from a group including 18201, which is the species under consideration. The specification discloses that antibody 18201 comprises the heavy and light chain variable regions (VH/VL) of SEQ ID NO: 9 and 10, which in turn comprise the heavy chain CDR1-3 of SEQ ID NO: 52-54 and the light chain CDRs of SEQ ID NO: 38, 45 and 55. Claim 39 limits the antibody of claim 1 to one wherein said antibody comprises a heavy and light chain variable domain having the amino acid sequences selected from a group including SEQ ID NO: 9 and 10 (from antibody 18201). As set forth above, claim 39 is indefinite because it is unclear whether "said antibody" further limits the antibody that competes or binds to the same epitope, or the reference antibody; e.g., 18209. For purposes of advancing prosecution, claim 39 is interpreted as reading on either possibility. As such, claim 39 encompasses an anti-PD-1 antibody that binds to the same epitope of human PD-1 as antibody 18201, wherein antibody 18201 comprising SEQ ID NO: 9 and 10. Claims 41-43 and 45 further limit the antibody of claim 1 to one of isotype IgG (claim 41) that is subclass IgG1 (claim 42), and that further comprises at least one mutation in the Fc region (claim 43) that is a Leu234Ala and/or Leu235Ala mutation (claim 45). Claim 46 limits the antibody of claim 
Thus, the claims are directed to a genus of antibodies defined by functionality, either competing for binding to human PD-1 with a reference antibody; e.g., 18201, or binding to the same epitope of human PD-1 as a reference antibody; e.g. 18201. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). A genus of antibodies defined by function is a definition by function that is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what it is (i.e., the specific structure of the antibody). It is only a definition of a useful result rather than a definition of what achieves that result. Thus, a description of a binding target itself, e.g. the amino acid sequence of the PD-1 protein, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a representative number of species, which per MPEP 2163 means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported 
While the general structure of an antibody is well-known in the art, the specific structure of antibodies having the function of competing for binding with, or binding to the same epitope of, human PD-1 as a reference antibody; e.g., 18201, as it is the variation in the immunoglobulin structure that produces the recited function. Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the genus of antibodies that bind to a single peptide antigen, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). PD-1 is 259 amino acids in length as noted in the specification. The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Thus, even considering only continuous epitopes, the PD-1 protein comprises a multitude of regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, etc up to residues 254-259). Thus, the number of antibody structures that can bind to PD-1 is on the order of hundreds of different sequences. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen.
In support of the claims, the specification teaches a test of the "competition pattern" of eighteen anti-PD-1 antibodies (Example 6). Of these, all twelve of the reference antibodies recited in claim 1, including the elected species of 18201, "cross-blocked each other" (pg 68), as well as analogues of the prior art antibodies nivolumab and pembrolizumab. The specification further characterizes five of the antibodies as binding to "epitope bin 1E", indicating that they cross-react with one of two other antibodies (mAb 12807), suggesting the epitope to which they bind overlaps. These antibodies, which were produced by immunizing rats with human, cynomolgus or mouse PD-1 antigens, are described by sequence in the specification, but the description of 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of each encompassed genus of antibodies binding to DKK2 and inhibiting its interaction with LRP5, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only an anti-PD-1 antibody, or an antigen-binding portion thereof, wherein the antibody comprises the H-CDR1-3 and L-CDR1-3 of each reference antibody, e.g., SEQ ID NOs 52-54, 38, 45 and 55 of antibody 182021, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 39, 41, 42, 46 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,354,509, published 1/15/13. The earliest date to which the instant application claims priority is 11/18/16.
	Claim 1 encompasses an anti-PD-1 antibody or antigen-binding portion thereof, wherein the antibody competes for binding to human PD-1 with, or binds to the same epitope of human PD-1 as antibody 18201, which is the elected species under consideration. The instant application in Example 7 provides evidence that the antibody pembrolizumab binds to the same epitope as antibody 18201. 

	Claim 39 limits the antibody of claim 1 to one wherein said antibody comprises a heavy and light chain variable domain having the amino acid sequences selected from a group including SEQ ID NO: 9 and 10, which are the sequences of the 18201 antibody. As set forth above, claim 39 is indefinite because it is unclear whether "said antibody" further limits the antibody that competes or binds to the same epitope, or the reference antibody; e.g., 18209. For purposes of advancing prosecution, claim 39 is interpreted as reading on either possibility. As such, claim 39 encompasses an anti-PD-1 antibody that binds to the same epitope of human PD-1 as antibody 18201, wherein antibody 18201 comprising SEQ ID NO: 9 and 10. Because pembrolizumab binds to the same epitope as antibody 18201, the teachings of '509 also anticipate claim 39.
	Claims 41 and 42 further limit the antibody of claim 1 to one of isotype IgG (claim 41) that is subclass IgG1 (claim 42). '509 further teaches that antibodies of the invention can be of the IgG1 isotype (col 5, line 54). As such, the teachings of '509 also anticipate claims 41 and 42.
	Claim 46 limits the antibody of claim 1 to one having at least one property selected from a group including stimulating IL-2 production in an SEB whole blood assay. '509 further teaches that the antibodies stimulated IL-2 in an SEB whole blood assay; e.g., see the description of Figure 4. As such, the teachings of '509 also anticipate claim 46. 
	Claim 49 is directed to a pharmaceutical composition comprising at least one anti-PD-1 antibody of claim 1 and a pharmaceutically acceptable excipient. '509 further teaches pharmaceutical compositions comprising antibodies of the invention and pharmaceutically acceptable excipients (col 19, lines 39-43).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,354,509, published 1/15/13, as applied to claims 1 and 42 above, and further in view of Vincent et al, 2012. Biotechnol. J. 7:1444-1450.
Claims 43 and 45 limit the anti-PD-1 antibody of claim 42 to one wherein the antibody further comprises at least one mutation in the Fc region (claim 43) and further wherein one or both of the amino acid residues at positions 234 and 235 are mutated to Ala (claim 45). 
The teachings of '509 that anticipate parent claims 1 and 42 are set forth above. '509 does not further teach that the antibody comprises mutations in the Fc region.
Vincent describes "current engineering strategies" to reduce antibody-dependent cell-mediated cytotoxicity (ADCC). Vincent further teaches IgG1 variants "with reduced binding to FcγR, and hence minimal efficiency in mediating ADCC", including the "L234A/L235A" double mutation (pg 1445).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-PD-1 IgG1 antibody described by the '509 patent, and further modify it to include the L234A/L235A double mutation in the Fc region taught by Vincent. The person of ordinary skill in the art would have been motivated to make this change in order reduce antibody-dependent cell-mediated cytotoxicity (ADCC). The person of ordinary skill in the art would have had reasonable expectation of success because Vincent teaches the mutations as generally 

Notes on Patentability
No prior art has been identified that teaches or suggests an anti-PD1 antibody, or antigen-binding portion thereof, comprising the specific amino acid sequences recited in independent claims 38 or 40.

Conclusion
Claims 38 and 40 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646